DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 7/22/2022 have been entered.  In the amendment, claims 18, 24, and 25 have been amended. 
The objection to claim 24 has been withdrawn. 
The rejections of claims 16, 18, and 25 under 35 U.S.C. 112(b) have been withdrawn. 

Allowable Subject Matter
Claims 12-18 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 18 recites an apparatus for recognizing a noise represented in a receive signal of an ultrasonic sensor, comprising: a device configured to perform the following: receiving the receive signal; obtaining a noise spectrum of the receive signal by filtering and extracting the noise spectrum out from the receive signal using an extraction device of a filter device, wherein a first frequency band, including a first frequency range, is extracted from the receive signal, and a first noise level of the first frequency band is determined, wherein in the extraction device, at least one second frequency band, including a second frequency range, is extracted, and a second noise level of the second frequency band is determined, wherein noise levels each represent an average value of intensity values of frequencies of a respective frequency band, and wherein a combination device of the filter device combines the noise levels of the frequency bands to form the noise spectrum, and wherein a resolution of the noise spectrum is increased by a larger number of the frequency bands and a smaller width of at least one of the frequency bands with respect to at least another one of the frequency bands; and comparing at least one characteristic spectrum of the noise with a noise spectrum of the receive signal, the noise spectrum including at least two noise levels determined in different frequency bands of the receive signal; wherein a plurality of noise spectra, filtered out one after the other from input signals at offset times, is used for the comparison with characteristic spectrum, and when only a subregion or a portion of the noise levels is reproduced in each of the noise spectra, then the noise spectra are superposed to be compared with the characteristic spectrum. 
The claimed limitations as recited in combination in independent claim 18 are neither anticipated by nor found obvious the prior art of record. 
The closest prior art, Schliep et al. (DE 10322617, see attachment to Office Action of 8/11/2021 for English translation), teaches an apparatus for recognizing a noise represented in a receive signal of an ultrasonic sensor, a device configured to perform the following: receive the receive signal; comparing a characteristic spectrum of the noise with a noise spectrum of the receive signal, the noise spectrum including at least two noise levels determined in different frequency bands of the receive signal; and carrying out Fourier transformation on detected sound signals including their overtones, both structure-borne noise and airborne noise in a signal analysis device, and using a pattern recognition module 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 18.  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645